The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2 and 23-40 are presented for examination.
	Applicant’s Amendment filed May 9, 2022 has been entered into the present application. 
	Claims 1-2 and 23-40 are pending. Claims 38-40 are newly added. Claims 1-2, 23-24, 27 and 29 are amended. 
Applicant’s arguments, filed May 9, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of arthritis as the single disclosed species of inflammatory disease to which examination on the merits has been confined, as stated in the reply filed September 25, 2018, which is still in effect over the claims. 
	Accordingly, instant claims 31-36 remain properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-2, 23-30 and 37, as well as newly added claims 38-40, are under examination and treated on the merits infra.

Status of Rejections Set Forth in the February 9, 2022 Non-Final Office Action
	In reply to the rejection of claims 1-2, 23-30 and 37 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-4 of the previous Office Action dated February 9, 2022, Applicant now amends claim 1 to recite that the composition comprises a combination of (a) epigallocatechin-3-gallate (EGCG), (b) curcumin, and (c) one of the following components selected from (i) glucosinolates, (ii) derivatives of glucosinolates, or (iii) both glucosinolates and derivatives of glucosinolates, thereby clarifying the content of the administered composition, and further limits the recited subject to one that is “in need of treatment of the inflammatory disease”, thereby clarifying the type of subject in which the method is practiced. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1-2 and 30 under 35 U.S.C. §102(a)(1) as being anticipated by Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as set forth at p.6-8 of the previous Office Action dated February 9, 2022, Applicant now amends claim 1 to require that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates, thereby distinguishing over the sulforaphane composition as described in Davidson et al. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 23-24 under 35 U.S.C. §103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes that Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372), as set forth at p.8-10 of the previous Office Action dated February 9, 2022, Applicant now amends base claim 1 (from which claims 23-24 ultimately depend) to require that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates, thereby distinguishing over the sulforaphane composition as described in Davidson et al. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 37 under 35 U.S.C. §103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Thysen et al. (“Targets, Models and Challenges in Osteoarthritis Research”, Disease Models & Mechanisms, 2015; 8:17-30), as set forth at p.10-11 of the previous Office Action dated February 9, 2022, Applicant now amends base claim 1 (from which claim 37 ultimately depends) to require that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates, thereby distinguishing over the sulforaphane composition as described in Davidson et al. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 25 under 35 U.S.C. §103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent No. 9,138,420 B2; 2015), as set forth at p.11-12 of the previous Office Action dated February 9, 2022, Applicant now amends base claim 1 (from which claim 25 ultimately depends) to require that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates, thereby distinguishing over the sulforaphane composition as described in Davidson et al. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 26 and 28 under 35 U.S.C. §103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013), as set forth at p.12-13 of the previous Office Action dated February 9, 2022, Applicant now amends base claim 1 (from which claims 26 and 28 ultimately depend) to require that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates, thereby distinguishing over the sulforaphane composition as described in Davidson et al. Accordingly, the rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 30 and 37, as well as newly added claim 39, are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), each already of record, for the reasons of record set forth at p.13-16 of the previous Office Action dated February 9, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the subject is “in need of treatment of the inflammatory disease” (wherein the disease is arthritis, as elected by Applicant), and further requires that the composition comprise each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates.
Newly added claim 39 limits the composition to a combination of EGCG, curcumin and derivatives of glucosinolates.
As the combined prior art teachings are directed to the prima facie obviousness of administering a combination of EGCG, curcumin and the glucosinolate derivative sulforaphane (SFN) to a subject with osteoarthritis for the treatment therefor, such teachings apply equally to Applicant’s claims as amended.
Applicant’s amendments to claim 2 are editorial in nature only, seeking only to comport element (c) of the composition of claim 1 with the numbering newly presented in amended claim 1. As such, claim 2 remains rejected for the reasons already of record.

2.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30, 37 and 39,
further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372),
each already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated February 9, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claims 23-24 are editorial in nature, seeking only to comport element (c) of the composition of claim 1 with the text of amended claim 1. As such, claims 23-24 remain rejected for the reasons already of record.

3.	Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30, 37 and 39,
further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent Application Publication No. 2014/0350105 A1; 2014),
each already of record, for the reasons of record set forth at p.17-18 of the previous Office Action dated February 9, 2022, of which said reasons are herein incorporated by reference. 
4.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30, 37 and 39,
further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013),
each already of record, for the reasons of record set forth at p.18-20 of the previous Office Action dated February 9, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claims 27 and 29 are editorial in nature, seeking to clarify that the ketones (claim 27) or medium chain triglycerides (MCT) (claim 29) are administered with the composition of newly amended claim 1, which now explicitly requires each of EGCG, curcumin and one of glucosinolates, derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates. 
As the combined prior art teachings are directed to the prima facie obviousness of administering a combination of EGCG, curcumin and the glucosinolate derivative SFN, such teachings continue to apply equally to Applicant’s claims as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, stating that “at the subject application’s filing date, the combination of cited references does not teach or suggest use of the composition in the treatment of an inflammatory disease such as arthritis” as provided for in claim 1 “with any reasonable expectation of success” (Remarks, p.8). Applicant relies upon the Khalife et al. publication as alleged evidence that “despite EGCG’s apparent safety in clinical trials of other diseases, ‘its potential for causing apoptosis in chondrocytes should be tested further’”, arguing further that Khalife et al. teaches that curcumin has “oral consumption and tissue bioavailability” problems (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to clearly identify the Khalife et al. publication to which he refers. However, it is assumed for the purposes of this discussion that Applicant intends to reference Khalife et al. (“Molecular Targets of Natural Health Products in Arthritis”, Arthritis Research & Therapy, 2011; 13:102, p.1-3), cited in the instant application on July 2, 2019. Applicant is requested to clarify whether this is the publication to which he refers.
In any event, Applicant opines that the combined prior art teachings as set forth above fail to provide the requisite reasonable expectation of success in support of prima facie obviousness. This position is unavailing. Applicant is first reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed. Here, the cited prior art teachings provide the requisite reasonable expectation of success that a combination of elements as instantly claimed would be prima facie therapeutically effective in the treatment of osteoarthritis, given the recognized efficacy of the individual components in the treatment of osteoarthritis. 
Applicant advances the position that Khalife’s teachings teach away from such combination as claimed by suggesting that further testing of EGCG must be done on chondrocytes and/or that curcumin has oral bioavailability problems. However, Applicant has failed to overcome such suggestions of a lack of efficacy and/or reasonable expectation of success by demonstrating through evidence or experimentation that his own method – comprised of these same problematic components EGCG and curcumin – do not also suffer from these same disadvantages alleged in the prior art. In the absence of such evidence or experimentation, there is nothing presently of record that would be sufficient to establish that Applicant has demonstrated anything more than would have been expected from the prior art – in other words, Applicant fails to demonstrate how his own method has overcome these expected obstacles of the prior art (and, therefore, his own method must suffer from these same problematic issues and/or disadvantages alleged to be present in the prior art). Applicant cannot on one hand rely upon the knowledge in the art to provide the requisite reasonable expectation of success in executing his own method as claimed, but then argue that this same prior art fails to yield the requisite reasonable expectation of success when combined by one of ordinary skill in the art. 
For these reasons supra, rejection of claims 1-2, 23-30, 37 and 39 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30, 37 and 39,
further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372, already of record).
Serisier in view of Davidson as applied above to claims 1-2, 30, 37 and 39.
Serisier in view of Davidson differ from the instant claims as they do not explicitly teach the use of a glucosinolate (claim 38), or a combination of a glucosinolate and a glucosinolate derivative (claim 40).
Fahey et al. teaches that edible plants belonging to the family Cruciferae and genus Brassica (e.g., broccoli and cauliflower) contain substantial quantities of isothiocyanates, mostly in the form of their glucosinolate precursors (abstract). Fahey et al. teaches that, unexpectedly, 3-day old sprouts of broccoli and cauliflower contain 10-100x higher levels of glucoraphanin (the glucosinolate of SFN) than do the corresponding mature plants (abstract).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing glucoraphanin (the glucosinolate precursor of SFN) rather than SFN per se because Fahey et al. clearly teaches glucoraphanin as a known source of SFN. The use, therefore, of glucoraphanin as the source of the SFN used in the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention because Fahey et al. teaches that glucoraphanin was known to be the glucosinolate source of SFN. The selection, then, of glucoraphanin as an alternative source of SFN would have been well within the purview of the skilled artisan, said artisan recognizing that glucoraphanin was a known source of SFN and, therefore, would have been clearly suitable for use in supplying SFN for the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis subjects. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
The ordinarily skilled artisan would have also found it prima facie obvious to employ a combination of glucoraphanin (the glucosinolate precursor of SFN) with SFN to provide the SFN used in the composition of Serisier et al. as modified by Davidson et al. because such combination would have ultimately served as a source of SFN – the component described by Davidson et al. as having efficacy in reducing cartilage destruction in an art-accepted animal model of osteoarthritis. A person of ordinary skill in the art would have had a reasonable expectation of success in using a combination thereof given Davidson’s clear teachings demonstrating the efficacy of SFN in yielding therapeutically relevant effects in the treatment of osteoarthritis, and further given the recognition in the art that SFN may be supplied either as itself, or as its glucosinolate precursor glucoraphanin, each of which can be easily obtained directly from cruciferous vegetables. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1-2, 23-30 and 37-40 is proper.
Claims 31-36 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 19, 2022